Citation Nr: 0520591	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-23 129	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980, and from April 1981 to May 1989.

This matter comes before the Board on appeal from a June 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina which, 
in part, denied a claim of entitlement to service connection 
for a low back disability.  In February 2001, July 2003, and 
February 2004, the Board remanded the issue for additional 
development.


FINDING OF FACT

The appellant does not have a low back disability 
attributable to her military service.


CONCLUSION OF LAW

The appellant does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran avers that her current back disability is related 
to her military service.  The veteran's service medical 
records (SMRs) indicate that she was seen at sick call three 
times over her years in service for complaints of back pain 
related to lifting heavy boxes and falls down steps.  The 
SMRs indicate that these complaints all resolved in short 
order.

In correspondence from the veteran, dated in September 1998, 
she indicated that she had requested private medical records 
from physicians and clinics where she had received treatment 
since leaving service.  Some records were obtained, while 
others were not available.  The veteran's private medical 
records in the claims file begin in September 1994.  They 
show that the veteran had routine medical treatments with 
only one back complaint prior to a motor vehicle accident in 
November 1997.  That single complaint, in January 1997, was 
attributed to having done rigorous abdominal exercises.  
There was no mention of this in treatment notes which 
followed.  

Complaints of chronic low back pain began with regularity 
following the motor vehicle accident in November 1997.  A 
treatment note from her private medical provider, dated in 
November 1997, indicates that the veteran began seeing a 
chiropractor for treatment of low back pain following the 
accident.  Private medical records dated in August 2000 show 
an assessment of chronic low back pain of uncertain etiology.  

An MRI done in November 2000 showed early degenerative L5-S1 
disc dehydration and anular bulge.  There was minimal 
posterior facet arthropathy of L5-S1, and L4-L5.  There was 
no focal or neuro-compressive lesion otherwise detected.  An 
assessment of this MRI and an x-ray, provided in November 
2000 by P.T., M.D., opined that the veteran's symptoms were 
secondary to lumbar spondylosis, with no evidence of 
instability or neuro-compression.  Neurologic examination was 
normal.  

A treatment note from Southeast Pain Care, dated in January 
2001, indicates that the veteran had been experiencing pain 
in her low back, her left buttock, and left posterior thigh 
since 1997 when she was involved in a motor vehicle accident.  
Another treatment note, from February 2001, indicates that 
the veteran had been given a TENS unit, which nearly 
completely got rid of her back pain when used.  The 
diagnostic impressions were:  lumbar facet osteoarthritis; 
lumbar facet syndrome; lumbar spondylosis; lumbar 
degenerative disc disease; and lumbar myofascial pain.

The veteran was afforded a VA medical examination of the 
spine in October 2001.  The examiner noted that he had 
reviewed the veteran's claims file.  He summarized her 
medical history.  The examiner noted the veteran's in-service 
back injuries, but opined that not any one incident was 
necessarily related to her present symptoms.  The examiner's 
diagnosis was lumbar and vertebral degenerative joint 
disease.  

Private treatment records from S.O., M.D., who began treating 
the veteran beginning in December 2001, relate that the 
veteran suffered from low back pain symptoms, which improved 
over time.  Numerous treatment notes record that the veteran 
was in no acute or chronic distress.  Several other private 
treatment records indicate complaints of back pain following 
strenuous activities such as raking leaves, lifting heavy 
objects, and falling while doing yard work. 

The veteran was afforded another VA medical examination in 
October 2004.  The examiner noted that the veteran's records 
were reviewed before the examination.  The veteran said that 
she occasionally got flare-ups, and that she only wore her 
TENS unit occasionally.  Her most recent flare-up followed a 
fall some three months previous.  She reported that she had 
difficulty walking unaided, that she could walk about 30 or 
40 feet unaided, that she normally used a cane or walker, but 
did not wear a brace because she found it too confining, and 
it made her stiff.  She could walk in a grocery store for 
about an hour if she had a cart to lean on.  The veteran 
averred that activities of daily living were not impaired by 
her disability, but that she only was able to work as a tutor 
for about 15 hours per week.  

On examination, the examiner found range of motion was 
limited due to pain.  She was unwilling to do heel and toe 
walking because of concerns about falling, which occurred 
from time to time.  The examiner's diagnosis was degenerative 
disc disease/degenerative joint disease of the lumbosacral 
spine with residuals.  He noted the veteran's SMR entries 
related to lumbosacral strain, but opined that many of the 
entries listed as pain in the back were, in fact, of parts of 
the body other than the back, and were associated with other 
complaints and musculoskeletal strain.  The examiner noted 
that he found no evidence of chronic low back pain in the 
veteran's file, and there was no mention of it on several 
examinations, including an extensive examination done in 
1988, shortly before the veteran was separated from service.  
The examiner noted that the documentation of continuous back 
pain did not begin until the mid-1990s, at the time of her 
motor vehicle accident.  He therefore opined that it was not 
possible to link her episodes in service with her current 
problems, and that the veteran's current disability was not a 
continuation of the problems she had in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred in 
service if they have become manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. § 3.307(a)(3); 3.309(a) (2004).

Here, there is medical evidence of a current, chronic, low 
back injury.  There is also medical evidence that the veteran 
suffered minor acute and transitory injuries related to her 
back while in service.  This was the conclusion of the 
October 2004 VA examiner.  This examiner gave his opinion 
that it is not possible to link her in-service back episodes 
to her current back problems.  Further, the veteran's back 
disability may not be presumed to have been incurred in 
service because arthritis did not become manifest until many 
years after leaving service.  Thus, there is no medical 
evidence of a nexus between the veteran's current low back 
disability and an in-service disease or injury.

The only evidence of record supportive of the veteran's claim 
that her current low back disabilities are related to her 
military service consists of the lay statements of the 
veteran herself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of her 
low back disability, she is not competent to provide medical 
opinion as to its etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  Because the 
medical opinion of the VA examiner is uncontradicted, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a appellant 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits, 
especially given the competent medical opinion of the October 
2004 VA examiner that it is not possible to link her episodes 
in service with her current problems.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra, at 57-58.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, and in a follow-up notification dated in October 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which [s]he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records.  As noted 
above, certain private medical records were determined by the 
veteran to be unobtainable, and assistance in this regard 
would therefore be futile.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA also 
secured examinations during the pendency of her claim in 
order to determine the etiology of the veteran's disability.  
VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for a low back disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


